DETAILED ACTION
The instant application having Application No. 17/252719 filed on 12/15/2020 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant's claim for priority based on application filed on KOREA, REPUBLIC OF 10-2018-0069745 (06/18/2020). Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Allowable Subject Matters
Claims 3 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and the claim objection(s) set forth in this Office action are overcome.

Claim Objections
Claims 4, 6, 8, 12, 14, 15 are objected to because of the following informality: 
In this case, claims 4, 6, 8, 12, 14, 15 each recites limitation for performing certain step(s) only if a specific condition is satisfied (IF Statement). Such limitations are considered as optional limitations since they are not performed until specific conditions are met. Applicant should change the word “if” to “responsive to determining that…..” in order to alter an optional limitation to a required limitation. For the purpose of examination, claimed limitations will be considered as optional limitations since they are not performed until specific conditions are met.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-9, 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AHN et al. (US 2017/0188336 A1).

As per claim 1, AHN discloses “A method of transmitting data in a wireless local area network (WLAN) system, the method comprising: receiving, by a transmitting device, setup information on a multi-band;” [(par. 0018),  obtaining first primary channel information of a basic service set (BSS) with which the terminal is associated; obtaining second primary channel information set for the terminal, the second primary channel being set among at least one of the secondary channels of the BSS.] “performing, by the transmitting device, channel sensing on the multi-band;” [(par. 0026), when the second backoff counter is expired earlier than the first backoff counter, the terminal may defer transmitting the data by using the second primary channel until the first backoff counter is expired and when the first backoff counter is expired, the terminal may transmit the data by using both the first primary channel and the second primary channel.] “and transmitting, by the transmitting device, the data to a receiving device through the multi-band, based on a result of the channel sensing, wherein a first band and a second band are aggregated in the multi-band, wherein the first band includes a first primary channel, wherein the second band includes a second primary channel,” [(par. 0025), each of a first backoff counter for the backoff procedure of the first primary channel and a second backoff counter for the backoff procedure of the second primary channel may be set independently from each other. (par. 0026), when the second backoff counter is expired earlier than the first backoff counter, the terminal may defer transmitting the data by using the second primary channel until the first backoff counter is expired and when the first backoff counter is expired, the terminal may transmit the data by using both the first primary channel and the second primary channel.] “wherein the result of the channel sensing is acquired based on whether the first primary channel is idle (i.e. not busy or usable) until a first backoff count (BC) value is 0 and whether the second primary channel is idle until a second BC value is 0,” [(par. 0026), when the second backoff counter is expired earlier than the first backoff counter, the terminal may defer transmitting the data by using the second primary channel until the first backoff counter is expired and when the first backoff counter is expired, the terminal may transmit the data by using both the first primary channel and the second primary channel. (par. 0082), an interval in which each terminal performs the backoff procedure is referred to as a contention window interval] “wherein the first BC value is selected in a first contention window (CW) configured for the first primary channel, and wherein the second BC value is selected in a second CW configured for the second primary channel” [(par. 0025), each of a first backoff counter for the backoff procedure of the first primary channel and a second backoff counter for the backoff procedure of the second primary channel may be set independently from each other. (par. 0026), when the second backoff counter is expired earlier than the first backoff counter, the terminal may defer transmitting the data by using the second primary channel until the first backoff counter is expired and when the first backoff counter is expired, the terminal may transmit the data by using both the first primary channel and the second primary channel. (par. 0082), When it is determined that the channel is idle, each terminal having data to be transmitted performs a backoff procedure after an interframe space (IFS) time depending on a situation of each terminal, for instance, an arbitration IFS (AIFS), a PCF IFS (PIFS), or the like elapses. According to the embodiment, the AIFS may be used as a component which substitutes for the existing DCF IFS (DIFS). Each terminal stands by while decreasing slot time(s) as long as a random number allocated to the corresponding terminal during an interval of an idle state of the channel and a terminal that completely exhausts the slot time(s) attempts to access the corresponding channel. As such, an interval in which each terminal performs the backoff procedure is referred to as a contention window interval.]

As per claim 4, AHN discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein if the first primary channel is idle when the first BC value is 0 and the second primary channel is idle when the second BC value is 0, the data is transmitted through the first and second primary channels” [(par. 0025), each of a first backoff counter for the backoff procedure of the first primary channel and a second backoff counter for the backoff procedure of the second primary channel may be set independently from each other. (par. 0026), when the second backoff counter is expired earlier than the first backoff counter, the terminal may defer transmitting the data by using the second primary channel until the first backoff counter is expired and when the first backoff counter is expired, the terminal may transmit the data by using both the first primary channel and the second primary channel.]

As per claim 5, AHN discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein the first band includes a first secondary channel, and wherein the second band includes a second secondary channel, and the method further comprises: determining, by the transmitting device, whether the first secondary channel is idle during an Inter Frame Space (IFS) before the first BC value is 0; and determining, by the transmitting device, whether the second secondary channel is idle during an IFS before the second BC value is 0” [(par. 0025), each of a first backoff counter for the backoff procedure of the first primary channel and a second backoff counter for the backoff procedure of the second primary channel may be set independently from each other. (par. 0026), when the second backoff counter is expired earlier than the first backoff counter, the terminal may defer transmitting the data by using the second primary channel until the first backoff counter is expired and when the first backoff counter is expired, the terminal may transmit the data by using both the first primary channel and the second primary channel. (par. 0082), When it is determined that the channel is idle, each terminal having data to be transmitted performs a backoff procedure after an interframe space (IFS) time depending on a situation of each terminal, for instance, an arbitration IFS (AIFS), a PCF IFS (PIFS), or the like elapses. According to the embodiment, the AIFS may be used as a component which substitutes for the existing DCF IFS (DIFS). Each terminal stands by while decreasing slot time(s) as long as a random number allocated to the corresponding terminal during an interval of an idle state of the channel and a terminal that completely exhausts the slot time(s) attempts to access the corresponding channel. As such, an interval in which each terminal performs the backoff procedure is referred to as a contention window interval.]

As per claim 6, AHN discloses “The method of claim 5,” as [see rejection of claim 5.] “wherein if the first secondary channel is idle and the second secondary channel is idle, the data is transmitted through the first and second secondary channels” [(par. 0025), each of a first backoff counter for the backoff procedure of the first primary channel and a second backoff counter for the backoff procedure of the second primary channel may be set independently from each other. (par. 0026), when the second backoff counter is expired earlier than the first backoff counter, the terminal may defer transmitting the data by using the second primary channel until the first backoff counter is expired and when the first backoff counter is expired, the terminal may transmit the data by using both the first primary channel and the second primary channel. (par. 0082), When it is determined that the channel is idle, each terminal having data to be transmitted performs a backoff procedure after an interframe space (IFS) time depending on a situation of each terminal, for instance, an arbitration IFS (AIFS), a PCF IFS (PIFS), or the like elapses. According to the embodiment, the AIFS may be used as a component which substitutes for the existing DCF IFS (DIFS). Each terminal stands by while decreasing slot time(s) as long as a random number allocated to the corresponding terminal during an interval of an idle state of the channel and a terminal that completely exhausts the slot time(s) attempts to access the corresponding channel. As such, an interval in which each terminal performs the backoff procedure is referred to as a contention window interval.]

As per claim 7, AHN discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein the first band is a 2.4 GHz or 5 GHz band, and wherein the second band is a 6 GHz band” [(par. 0067), First, the transceiver 120 transmits and receives a radio signal such as a wireless LAN packet, or the like and may be embedded in the station 100 or provided as an exterior. According to the embodiment, the transceiver 120 may include at least one transmit/receive module using different frequency bands. For example, the transceiver 120 may include transmit/receive modules having different frequency bands such as 2.4 GHz, 5 GHz, and 60 GHz. According to an embodiment, the station 100 may include a transmit/receive module using a frequency band of 6 GHz or more and a transmit/receive module using a frequency band of 6 GHz or less.]

As per claim 8, AHN discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein if a third band is further aggregated in the multi-band, the first band is a 2.4 GHz band, the second band is a 5 GHz band, and the third band is a 6 GHz band” [(par. 0067), First, the transceiver 120 transmits and receives a radio signal such as a wireless LAN packet, or the like and may be embedded in the station 100 or provided as an exterior. According to the embodiment, the transceiver 120 may include at least one transmit/receive module using different frequency bands. For example, the transceiver 120 may include transmit/receive modules having different frequency bands such as 2.4 GHz, 5 GHz, and 60 GHz. According to an embodiment, the station 100 may include a transmit/receive module using a frequency band of 6 GHz or more and a transmit/receive module using a frequency band of 6 GHz or less.]

As per claim 9, 12-16, as [see rejections of claims 1, 4-8.]
As per claim 17, as [see rejection of claim 1.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over AHN et al. (US 2017/0188336 A1) in view of Chitrakar et al. (US 2022/0014311 A1).

As per claim 2, AHN discloses “The method of claim 1,” as [see rejection of claim 1.] 
AHN does not explicitly disclose “wherein the receiving of the setup information on the multi-band comprises: transmitting, by the transmitting device, a multi-band setup request frame to the receiving device; receiving, by the transmitting device, a multi-band setup response frame from the receiving device; transmitting, by the transmitting device, a multi-band Ack request frame to the receiving device; and receiving, by the transmitting device, a multi-band Ack response frame from the receiving device”.

However, Chitrakar discloses “wherein the receiving of the setup information on the multi-band comprises: transmitting, by the transmitting device, a multi-band setup request frame to the receiving device; receiving, by the transmitting device, a multi-band setup response frame from the receiving device; transmitting, by the transmitting device, a multi-band Ack request frame to the receiving device; and receiving, by the transmitting device, a multi-band Ack response frame from the receiving device” as [(fig. 5, par.0046-0050.]

AHN et al. (US 2017/0188336 A1) and Chitrakar et al. (US 2022/0014311 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chitrakar’s teaching into AHN’s teaching. The motivation for making the above modification would be to provide a multi-band communication device which includes the plurality of transceivers and the Media Access Control (MAC) circuitry wherein the MAC circuitry, in operation, generates and transmits a multi-band block acknowledgement frame on one of the plurality of frequency bands acknowledging the signal frames received on the plurality of frequency bands. (Chitrakar, par. 0005)

As per claim 10, as [see rejection of claim 2.]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463